Citation Nr: 0927053	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for osteoarthritis, 
right knee.

5.  Entitlement to service connection for osteoarthritis, 
left knee.

6.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
December 1996.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction is now with the RO in Waco, 
Texas.

In his March 2006 substantive appeal, the Veteran requested a 
hearing before a member or members of the Board.  In a 
subsequent letter sent to the appellant in March 2009, the RO 
informed the appellant of a Board hearing scheduled in April 
2009.  He failed to appear. 

The issues of bilateral osteoarthritis of the knees and 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently suffer from bilateral hearing 
loss (for VA purposes), tinnitus, or gout, and did not suffer 
from those diseases during any time period on appeal.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss, tinnitus, and gout have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R.  §§ 3.303, 
3.307, 3.309 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 
1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2008).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service treatment reports are absent for complaints of or 
treatment for hearing loss, tinnitus, or gout.  A separation 
report of medical examination from November 1996 indicated 
normal clinical evaluations of the Veteran's systems, 
including his ears.  He had normal bilateral hearing upon 
audiometric testing.  

In an associated report of medical history from November 
1996, the Veteran reported that he did not have, nor ever had 
hearing loss or ear trouble.  However, he did indicate that 
he has had or has swollen or painful joints.  The report of 
medical history revealed that the Veteran had occasional 
swelling in his left knee but there was no history or 
diagnosis of gout.

These records, overall, provide highly probative evidence 
against the Veteran's claims because they show no hearing 
loss, tinnitus, or gout during service.

The Board has reviewed the private medical reports of record.  
There are no reports which indicate symptoms of or diagnoses 
of hearing loss, tinnitus, or gout.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which in-service 
incidents have resulted in the claimed disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board recognizes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the presence of a 
chronic disability at any time during the claim process can 
support a grant of service connection if there is a 
relationship to service, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where, as in this case, there is no evidence of 
hearing loss, tinnitus, or gout during the claim period, that 
holding is inapplicable.

Service treatment reports and post-service records provide 
highly probative evidence against the Veteran's claims for 
service connection as they show that the Veteran did not have 
these disabilities in service and they did not manifest 
during active service or within the presumptive period.  
Significantly, these records also reveal that the Veteran 
does not have current disabilities for VA benefit purposes.

With regard to the Veteran's own statements that he has these 
problems, particularly the tinnitus, the Board must find that 
the service and post-service treatment records provide highly 
probative evidence against such contentions, outweighing in 
probative value the Veteran's claims. 

Hence, the preponderance of the evidence is against his claim 
for entitlement to service connection for bilateral hearing 
loss, tinnitus, and gout, and these claims must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in February 2005.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The February 2005 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denials of service connection, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claims for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1)whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

As discussed above, there is no competent evidence that the 
Veteran has had hearing loss, tinnitus, or gout during any 
time period on appeal.  The record is absent for any evidence 
of persisting or recurring symptoms of the diseases, either 
during active service or during any period of time 
encompassed by the Veteran's claim.  Therefore, the first 
factor in determining whether a medical examination is 
necessary is not satisfied and the Board declines to afford 
the Veteran an examination.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Entitlement to service connection for bilateral hearing loss, 
tinnitus, and gout is denied.


REMAND

As mentioned above, the Board must consider four factors in 
determining whether to afford the Veteran a VA examination.  
With respect to the third factor, whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability, the Court has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In July 1981, a service treatment report indicated that the 
Veteran had right knee effusion due to blunt trauma from a 
fall approximately four weeks prior to the evaluation.  He 
complained of pain in his right knee upon full flexion.  

In August 1981, the Veteran stilled complained of mild medial 
patellar tenderness.  

Later that same month, the Veteran's right knee was again 
evaluated.  At that time, he had pain on extreme flexion and 
minimal tenderness along the medial patella, which indicated 
an improvement from the report earlier that month.  The 
Veteran was treated for his right knee pain.  

A service treatment report from August 1986 indicated that 
the Veteran had left knee pain for three weeks following a 
fall.  He had pain with palpation and moderate crepitis with 
most of the pain at the center of the knee.  The Veteran was 
diagnosed with strained ligaments.  

In September 1986, the Veteran was again treated for 
persistent left knee pain, which increased with inactivity 
and flexion.  He was diagnosed with probable Chondromalacia 
Patella.  

Post-service private medical records indicated that the 
Veteran sought treatment for his knees in November 2003 
following an injury.  A private medical report from Bastrop 
Family Medical Center in December 2003 and August 2004 
revealed a diagnoses of bilateral osteoarthritis of the 
knees.  In August 2004, the Veteran was again treated for 
bilateral knee pain after jumping into a pool.

In September 1988, the Veteran sought psychiatric treatment 
after the death of a family member.  The service treatment 
report indicated that the Veteran had situational depression.  
He was referred to the Psychology Clinic for evaluation in 
September 1988.  There, he presented a depressed mood and was 
diagnosed with adjustment disorder and severe, depressed 
mood.  A service treatment report from April 1996 indicated a 
psychiatric evaluation.  He was again diagnosed with 
adjustment disorder with anxiety and depressed mood.  Later 
that month, the Veteran underwent another psychiatric 
evaluation and was diagnosed with major depressive disorder.

Private medical records after separation from active service 
indicated that the Veteran was treated for mood disorder 
since June 2003.  While there is no diagnosis of depression 
in these private psychiatric reports, the records may 
indicate symptoms of depression.

Given the low threshold as discussed in McLendon, there are 
indications, of an association between disabilities 
demonstrated after service and the Veteran's military 
service.  Hence, VA examinations should be afforded to the 
Veteran for these conditions.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA corrective 
notice letter with regard to his claims 
for service connection for bilateral 
osteoarthritis of the knees and 
depression.  This notice should be 
consistent with the holding in Dingess.  
In particular, the Veteran should be 
advised as of how VA assigns disability 
ratings and effective dates.

2.	Schedule the Veteran for a VA 
examination of his bilateral 
osteoarthritis of the knees.  Also, 
schedule the Veteran for a VA 
psychiatric examination of his 
depression (an acquired psychiatric 
disability).  The claims file and a 
copy of this remand must be provided to 
the examiners in conjunction with the 
examination, the examiner must review 
the claims file and annotate the report 
as to whether he or she reviewed the 
claims file.

The nature and extent of the these 
disabilities should be evaluated. 

The examiners are asked to render 
medical opinions as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
bilateral osteoarthritis of the knees 
and depression (if any) are caused or 
aggravated by the Veteran's military 
service  from January 1981 to December 
1996.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

A complete rationale is required for 
all opinions rendered.  The opinion 
should address the particulars of this 
Veteran's medical history and the 
relevant medical science as applicable 
to this claim.

3.	Readjudicate the Veteran's claims on 
appeal.  If any determination remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


